 


109 HR 3791 IH: Oil Reserve Pricing Reform Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3791 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Brown of Ohio (for himself, Mrs. Capps, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the deferment of acquisition of petroleum for the Strategic Petroleum Reserve under certain circumstances. 
 

1.Short titleThis Act may be cited as the Oil Reserve Pricing Reform Act. 
2.Deferment of petroleum purchase over threshold 
(a)Authority to deferIn preparing to acquire any barrels of petroleum for the Strategic Petroleum Reserve over the 700,000,000 barrel amount, the Secretary of Energy may defer such acquisition. In determining whether to defer such acquisition, the Secretary shall— 
(1)use market-based practices when deciding to acquire petroleum for the Strategic Petroleum Reserve, as used prior to 2002; 
(2)carry out and make public analyses of costs and savings when making or deferring such acquisitions; 
(3)take into account and report to Congress the impact the acquisition will have on the domestic and foreign supply of petroleum and the resulting price increases or decreases; and 
(4)consult with the Secretary of Homeland Security on the security consequences of such acquisition or deferral. 
(b)Energy security risk reportsThe Secretary of Energy may, as necessary, report on any significant energy security risks that will be incurred by deferring the acquisition of barrels of petroleum under subsection (a). 
 
